Citation Nr: 0336487	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative 
right ovarian cyst residuals including abdominal hysterectomy 
and right salpingo-oophorectomy residuals.  

2.  Entitlement to service connection for post-operative left 
ovarian cyst residuals including left oophorectomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1983 to October 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
both post-operative ovarian cyst residuals including left 
oophorectomy residuals and abdominal hysterectomy residuals.  
In April 2001, the Board remanded the issues of the veteran's 
entitlement to service connection for post-operative right 
ovarian cyst residuals including hysterectomy and right 
salpingo-oophorectomy residuals and post-operative left 
ovarian cyst residuals including left oophorectomy residuals 
to the RO for additional action.  In April 2003, the 
Cleveland, Ohio, Regional Office adjudicated the veteran's 
entitlement to service connection on the merits and denied 
the claims.  The veteran is represented throughout this 
appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In its April 2001 Remand instructions, the Board requested 
that the veteran be afforded a VA examination for 
compensation purposes to determine the etiology of the 
veteran's ovarian cysts and associated oophorectomy and 
hysterectomy residuals.  The examiner was specifically 
requested to advance an opinion as to the presence, etiology, 
and onset of any ovarian cysts.  Specifically, the reviewer 
was requested to provide an opinion as to whether (1) it is 
at least as likely as not that the veteran's ovarian cysts 
were directly caused by any occurrence or incident related to 
the veteran's active service?; (2) it is at least as likely 
as not that the veteran's ovarian cysts were related to her 
pre-service abdominal pain or a post-service condition, 
including pregnancy or a development/congenital condition; 
and (3) it is at least as likely as not that the veteran's 
ovarian cysts were related to her inservice abdominal pain or 
pregnancy?  In October 2002 and March 2003, the veteran was 
afforded VA gynecological examinations for compensation 
purposes.  In reviewing the examination reports, the Board 
observes that the physicians failed to provide the requested 
opinions.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In reviewing the reviewing a December 1999 written statement 
from Sue E. George, M.D., and the report of the March 2003 VA 
examination for compensation purposes, the Board notes that 
both physicians noted that the tissue studies associated with 
the veteran's December 1988 right salpingo-oophorectomy and 
abdominal hysterectomy performed at Tripler Army Medical 
Center, Hawaii, were not in the claims file and would be 
helpful in resolving the issues raised by the instant appeal.  
In reviewing a similar factual scenario, the Court has held 
that the VA should obtain all relevant service, VA, and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should request that a search 
be made of the records of Tripler Army 
Medical Center, Hawaii, for tissue 
studies and any other relevant 
documentation pertaining to treatment of 
the veteran as a military dependent.  All 
material produced by the requested search 
should be incorporated into the record.  
If no records are located, a written 
statement to that effect should be 
incorporated into the claims file.  

3.  The RO should then again schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current etiology of her 
ovarian cysts and associated 
oophorectomies and abdominal 
hysterectomy.  The examiner should 
advance an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any the 
veteran's ovarian cysts had their onset 
during active service; are 
etiologically-related to the veteran's 
inservice gynecological complaints; or 
are in any other way causally related to 
active service?  Send the claims folder 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for both 
post-operative right ovarian cyst 
residuals including abdominal 
hysterectomy and right 
salpingo-oophorectomy residuals and 
post-operative left ovarian cyst 
residuals including left oophorectomy 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application and 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.   
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


